Head, Justice.
In this proceeding to condemn described property of the defendant in error, the sole question made by the pleadings is the value of the property sought to be condemned. After the award of the assessors was made, the condemnor filed an appeal, and, upon the trial in the superior court, the jury returned a verdict fixing the value of the property. The motion for new trial relates solely to the value of the property taken. Held:
The sole issue being as to the value of the property condemned, this is not a case “respecting title to land” within the provisions of the Constitution, article VI, section II, paragraph IV (Code, Ann., § 2-3704), and jurisdiction of the writ of error is in the Court of Appeals and not in this court. H. G. Hastings Co. v. Southern Natural Gas Corp., 173 Ga. 212 (159 S. E. 853); Wilson v. State Highway Department of Ga., 208 Ga. 510 (67 S. E. 2d 578); Housing Authority of City of Dublin v. Curry Realty Co., 209 Ga. 84 (70 S. E. 2d 749). The fact that the trial court may have given in charge to the jury the provisions of a statute previously declared to be unconstitutional would not confer jurisdiction on the Supreme Court. The Court of Appeals has jurisdiction to apply the construction given a statute by this court. Wadley Southern Ry. Co. v. Faglee, 173 Ga. 814, 816 (161 S. E. 847).

Transferred to the Court of Appeals.


All the Justices, concur.